Citation Nr: 0729368	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to a rating in excess of 10 percent for 
service-connected left shoulder post-traumatic arthritis and 
supraspinatus tendinosis, status post-acromioplasty and 
rotator cuff repair.

2. Entitlement to a rating in excess of 10 percent for 
service-connected chronic cubital tunnel syndrome with ulnar 
neuritis, left upper extremity (elbow and hand 
symptomatology).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting in San Antonio, Texas, in March 2007; a transcript of 
the hearing is associated with the claims file.

The Board notes that, at the March 2007 hearing, there was 
discussion of a separate rating for the veteran's surgical 
scar.  The veteran's claim of service connection for his scar 
was granted in the August 2003 rating decision, and the 
disability was assigned a noncompensable rating.  As the 
veteran has not appealed the initial rating assigned for his 
scar, the question of a compensable rating for the veteran's 
surgical scar is not before the Board at this time.  See 38 
C.F.R. §§ 20.200, 20.201 (2006).  The issue of entitlement to 
an increased rating for a surgical scar is referred to the RO 
for its consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  Left shoulder post-traumatic arthritis and supraspinatus 
tendinosis, status post-acromioplasty and rotator cuff repair 
is manifested by subjective complaints of anterior pain at 5 
to 6 out of 10 on the pain scale, which increases with arm 
lifting, twisting motions, reaching, abduction type motions, 
pushing, pulling and overhead reach, with pressure to 
shoulder, cold weather, and any stretching type motions, and 
with causing a sensation of weakness, especially with 
lifting; and objective evidence of flexion to 160 and 165 
degrees, abduction to 165 and 175 degrees, external rotation 
to 75 degrees, and internal rotation to 90 degrees; diffuse 
and deep anterior pain from 85 degrees to full flexion and 
full abduction; active and passive range of motion 
accompanied by clicks and crepitus; negative Yergason, drop 
arm, apprehension and sulcus tests; negative and equivocal 
supraspinatus tests; and positive and equivocal impingement 
tests.  

3. Chronic cubital tunnel syndrome with ulnar neuritis, left 
upper extremity (elbow and hand symptomatology) is manifested 
by subjective complaints of persistent tingling and numbness 
in the left ring and little fingers and medial palm; cramping 
in the left hand and left ring and little fingers; and no 
impairment of grip, grasp, lift, carry, or dexterity; and 
objective evidence of grossly normal strength; reflexes of 
+2; diminished pin of the left fourth and fifth finger and 
medial palm; positive Tinel's sign over the left elbow; 
intact fist-forming, pinch and opposition of thumb to index 
and thumb to little finger, and thumb extension against 
resistance; and no flexion lag on fingertip flexion to the 
median transverse crease of the palm.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no greater, 
have been met for service-connected left shoulder post-
traumatic arthritis and supraspinatus tendinosis, status 
post-acromioplasty and rotator cuff repair.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5201 
(2007).

2. The criteria for a rating in excess of 10 percent for 
chronic cubital tunnel syndrome with ulnar neuritis, left 
upper extremity (elbow and hand symptomatology) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.124a, 
Diagnostic Code 8616 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
only provided with a VCAA notification in October 2006, after 
the initial unfavorable AOJ decision issued in August 2003.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to increased 
rating evaluations, the Board observes that the VCAA notice 
issued in October 2006 informed the veteran of the type of 
evidence necessary to establish an increased rating 
evaluation; how VA would assist him in developing his claims; 
his and VA's obligations in providing such evidence for 
consideration; and requested that he send to VA any evidence 
in his possession that pertains to the claims.  

However, failure to provide pre-adjudicative notice of any of 
the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, slip op. at 14; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In this case, although the veteran was not 
informed prior to initial adjudication of what the evidence 
must show or of his and VA's obligations in submitting 
evidence, the Board finds that lack of such notice was not 
prejudicial.  When filing his claims, the veteran submitted 
private medical records and informed VA that he was receiving 
treatment at a VA Medical Center.  Additionally, he stated 
that his disabilities had been aggravated and that he 
requires a brace for his left elbow as a result of his 
service-connected disabilities, thereby contending that his 
disabilities had gotten worse.  Thus, the Board concludes 
that the veteran understood the evidence necessary to support 
an increased rating, as well as his and VA's responsibilities 
in submitting evidence.  Further, subsequent to the October 
2006 letter, the veteran's claims were readjudicated and a 
supplemental statement of the case issued, thus providing him 
with an opportunity to respond to the remedial notice.  For 
these reasons, the Board concludes that the failure to 
provide a VCAA notice prior to the initial adjudication was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, in the October 2006 letter, VA advised the 
veteran of the type of information and evidence needed to 
substantiate both a disability rating and an effective date.  
Despite the inadequate timing of the notice provided to the 
veteran prior to adjudication on these elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating claim for his ulnar nerve disability, any 
question as to the appropriate effective date to be assigned 
is rendered moot, and, with respect to the higher rating 
allowed for the his left shoulder disability, notice 
regarding the effective date will be given when assigned.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  July 2003, June 2005, July 2005, and 
June 2006 VA examination reports, VA treatment records, and 
private treatment records were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims. 

Additionally, the veteran was afforded VA examinations in 
July 2003, June 2005, July 2005, and June 2006 in order to 
adjudicate his increased rating claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.    38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left shoulder and ulnar nerve 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service-connected left shoulder post-traumatic 
arthritis and supraspinatus tendinosis, status post-
acromioplasty and rotator cuff repair is assigned a 10 
percent rating evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2003).  His service-connected chronic 
cubital tunnel syndrome with ulnar neuritis, left upper 
extremity (elbow and hand symptomatology) is assigned a 10 
percent rating evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2003).  The veteran contends that his 
symptomology is worse than is contemplated under such 
ratings, and that higher ratings are, therefore, warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board initially notes that the veteran's left shoulder 
disability is currently rated under Diagnostic Code 5203, 
impairment of the clavicle or scapula, and the veteran's 
ulnar nerve disability is currently evaluated under 
Diagnostic Code 8516, paralysis of the ulnar nerve.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

With regard to the veteran's left shoulder disability, as 
discussed below, the medical evidence of record does not show 
malunion, nonunion, or dislocation of the veteran's shoulder 
joint.  However, the impairment of the veteran's left 
shoulder joint is demonstrated by limitation of motion of his 
left arm.  Therefore, the Board determines that the veteran's 
service-connected left shoulder post-traumatic arthritis and 
supraspinatus tendinosis, status post-acromioplasty and 
rotator cuff repair is more properly evaluated under 
Diagnostic Code 5201, limitation of arm motion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Additionally, the Board observes that ulnar neuritis, 
although rated by analogy to paralysis of the ulnar nerve, 
has been assigned a separate diagnostic code.  38 C.F.R. § 
4.124a, Diagnostic Code 8616.  Therefore, the Board 
determines that the veteran's ulnar neuritis is more properly 
rated under Diagnostic Code 8616.  See Tedeschi, supra.  As 
the veteran was fully informed by the AOJ of the various 
Diagnostic Codes that may be applied in rating his left 
shoulder and ulnar nerve disabilities, the Board finds no 
prejudice to him in effecting these changes to his rating 
evaluation.

Rating evaluations for shoulder and arm disabilities are 
dependent on whether the arm involved is the major or minor 
joint, i.e., whether it is related to the dominant or 
nondominant hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that all VA examination reports indicate that the 
veteran is right-handed.  Therefore, as the disabilities in 
question relate to the veteran's left shoulder and ulnar 
nerve, the rating evaluations for the minor or nondominant 
shoulder and arm apply.

A. Left shoulder disability

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5010.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 
Under Diagnostic Code 5201, limitation of motion of the arm, 
limitation of the minor arm to shoulder level is assigned a 
20 percent rating.  Limitation to midway between the side and 
shoulder level also warrants a 20 percent rating.  Limitation 
to 25 degrees from the side warrants a 30 percent rating. 

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
II.

A November 2002 MRI report shows postoperative changes 
consistent with acromioplasty.  The acromioclavicular joint 
and glenohumeral joint were anatomic.  Hypertrophic osseous 
changes and joint space narrowing about the acromioclavicular 
joint were present consistent with osteoarthrosis.  No 
significant joint effusion was observed.  Minimal, 
nonspecific cystic changes were noted in the humeral head.  
Intrasubstance intermediate T2 weighted signal intensity was 
seen within the supraspinatus tendon, consistent with 
tendinosis.  The infraspinatus tendon, teres minor tendon, 
subscapular tendon, and bicipital tendon were intact.  No 
tears were observed, and no fractures were demonstrated. 
  
At his July 2003 VA examination, the veteran had subjective 
complaints of constant pain at a 5 out of 10 on the pain 
scale, which increased with pressure to the shoulder, 
reaching, extension, and internal rotation- type positions 
and movements, lifting more than 35 pounds, and overhead 
reach.  Objectively, the examiner found surgical wound scars, 
slightly tender to palpation and active range of motion of 
forward flexion to 175 degrees, abduction to 175 degrees, 
external rotation to 85 degrees, and internal rotation to 90 
degrees.  Anterior to diffuse left shoulder discomfort at all 
extremes of motion, especially with forward flexion and 
abduction, and occasional crepitus and clicks with both 
active and passive range of motion was noted.  Yergason, drop 
arm, apprehension, and sulcus tests were negative.  
Impingement and supraspinatus tests were positive.  No 
additional pain, fatigue, weakness, incoordination, or lack 
of endurance was noted.  

At his July 2005 VA orthopedic examination, the veteran 
presented with subjective complaints of deep anterior pain at 
6 out of 10 on the pain scale, which increased with arm 
lifting, twisting motions, reaching, abduction type motions, 
pushing, pulling and overhead reach, with pressure to 
shoulder, cold weather, and any stretching type motions, and 
with causing a sensation of weakness, especially with 
lifting.  He indicated that he had lost 7 days from work in 
the last year due to left shoulder pain.

Objectively, the examiner found flexion to 160 degrees, 
abduction to 165 degrees, external rotation to 75 degrees, 
and internal rotation to 90 degrees.  Pain was noted from 80 
to 160 degrees flexion and 85 to 165 degrees abduction, as 
well as with repetition and passive motion.  Clicks were 
noted with active and passive motion.  Yergason, drop arm, 
apprehension, and sulcus tests were negative.  Impingement 
test was positive.  Supraspinatus test was equivocal.  No 
additional limitations on function due to pain, weakness, 
fatigue, incoordination, or lack of endurance were noted.  

At the June 2006 VA orthopedic examination, subjective 
complaints were as noted at the July 2005 examination.  The 
veteran, however, stated that he had lost no time from work 
in the last year due to his left shoulder.  Objectively, 
range of motion of the left shoulder was flexion to 160 
degrees, abduction to 175 degrees, external rotation to 75 
degrees, and internal rotation to 90 degrees.  Deep anterior 
pain was experienced between 85 degrees and full flexion and 
full abduction, and range of motion was accompanied by clicks 
and crepitus, both actively and passively.  Yergason, drop 
arm, apprehension, sulcus, and supraspinatus tests were 
negative.  Impingement test was equivocal.  No additional 
functional limitations due to pain, weakness, fatigue, 
incoordination, or lack of endurance were noted objectively.  

As indicated, the Board has reassigned the veteran's left 
shoulder disability to rating under Diagnostic Code 5201.  
Initially, the Board observes that the lowest compensable 
rating available under Diagnostic Code 5201 is 20 percent.  
Therefore, if the symptoms do not meet the criteria for a 20 
percent rating, a noncompensable evaluation is assigned.  
However, the Board finds that the veteran's symptomatology 
warrants a 20 percent rating.  In this regard, the Board 
notes that the medical evidence of record indicates that the 
veteran has exhibited flexion of the arm from 160 to 175 
degrees and abduction 165 to 175 degrees with pain being 
experienced from 85 degrees and upon repetitive motion.  
Thus, although the degrees of flexion and abduction the 
veteran exhibits do not alone meet the criteria for a 20 
percent rating, with consideration of the additional 
functional limitation caused by pain and repetitive motion, 
the Board determines that the criteria for a 20 percent 
rating have been met.  For a higher rating, motion of the arm 
must be limited to midway between the side and shoulder level 
or less.  As no evidence suggests such limitation, the Board 
finds that a preponderance of the evidence is against a 
rating greater than the 20 percent assigned.
 
The evidence of record demonstrates that the veteran has 
arthritis of the left shoulder with motion limited because of 
pain; however, the Board finds that, although the arthritis 
is established by X-ray, limitation of motion is contemplated 
in his 20 percent evaluation under Diagnostic Code 5201.  
Therefore, the veteran is not entitled to a separate rating 
under Diagnostic Code 5010.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, as there is no evidence of 
ankylosis of the scapulohumeral joint or impairment of the 
humerus, separate or higher ratings under Diagnostic Codes 
5200 and 5202 are not for consideration.  As such, a review 
of the record fails to reveal any additional functional 
impairment associated with the veteran's left shoulder 
disability so as to warrant application of alternate rating 
codes.

B. Ulnar nerve disability

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved with a maximum equal to severe, incomplete 
paralysis.  Pertinent to the rating of neurological 
conditions, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note.  For the nondominant hand, mild incomplete paralysis of 
the ulnar nerve, ulnar neuritis, warrants a 10 percent 
rating.  Moderate incomplete paralysis of the ulnar nerve, 
ulnar neuritis, warrants a 20 percent rating.  Severe 
incomplete paralysis of the ulnar nerve, ulnar neuritis, 
warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8616.

At the July 2003 examination, subjective evidence of the 
veteran's cubital tunnel syndrome with ulnar neuritis 
included repeated pain in the left elbow with lifting or 
carrying more than 20 pounds, occasionally with pushing, 
pulling, and opening jars.  Additionally, the veteran 
reported persistent tingling in his left ring and little 
fingers with occasional cramping, but no impairment of grip, 
grasp, lift, carry, or dexterity.

Objectively, the examiner observed range of motion in the 
elbow of 0 degrees extension, 145 degrees flexion, 90 degrees 
pronation, and 85 degrees supination.  Discomfort to the 
ulnar notch upon palpation was noted.  With regard to the 
hand, active range of motion showed grossly normal strength 
and reflexes of +2 throughout.  There was diminished pin of 
the left fourth and fifth fingers and medial palm, and 
positive Tinel's sign over the left elbow.  Fist-forming was 
intact, with no flexion lag on fingertip flexion to the 
median transverse crease of the palms.  Pinch and opposition 
of thumb to index and thumb to little finger were intact, as 
was thumb extension against resistance.  Intrinsic and 
extrinsic functions were intact and graded 5/5 throughout.  A 
subjective decrease in sensation to light touch in the ulnar 
distribution on the left hand with 2-point discrimination 
greater than 5 mm and with remainder less than or equal to 5 
mm throughout was reported.  

At his June 2005 VA neurology examination, the veteran 
indicated that he experienced some numbness in the left hand, 
the fourth and fifth fingers, and medial palm and cramps in 
the fourth and fifth fingers.  Physical examination showed 
grossly normal strength, reflexes of +2 throughout, 
diminished pin of the left fourth and fifth finger and medial 
palm, and positive Tinel's sign over the left elbow.  

At his June 2006 VA neurology examination, subjective 
complaints included cramps in the fourth and fifth fingers 
and numbness in the hand.  Objectively, the examiner noted 
normal strength and reflexes at +2 throughout, slightly 
diminished pin in the left fifth finger and medial palm, and 
negative Tinel's sign over the left wrist and elbow.

The Board observes that the medical evidence regarding the 
veteran's ulnar nerve disability shows symptoms of numbness 
in the left hand, the fourth and fifth fingers, and medial 
palm and cramps in the fourth and fifth fingers, and a 
subjective decrease in light touch.  As there were no 
symptoms related to diminished strength or reflexes, muscle 
atrophy or constant pain, the Board concludes that the 
preponderance of the evidence is against a higher evaluation 
than the 10 percent assigned for the veteran's ulnar nerve 
disability. 

C. Other considerations

VA treatment records dated from August 2003 to May 2005 show 
that the veteran's shoulder and nerve disabilities are 
treated with exercises and pain medication, to include 
pinpoint injections.  Such treatment records do not indicate 
the existence of  symptomatology other than that noted in the 
VA examination reports previously discussed. 

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's left 
shoulder and ulnar nerve disabilities.  However, the Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected disabilities are contemplated 
in the 20 percent rating assigned under Diagnostic Code 5201 
and the 10 percent rating assigned under Diagnostic Code 
8616.  There is no indication that pain, due to either of the 
veteran's service-connected disabilities, has caused 
functional loss greater than that contemplated by the rating 
evaluations assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against a rating in excess of 20 percent for 
the veteran's left shoulder post-traumatic arthritis and 
supraspinatus tendinosis, status post-acromioplasty and 
rotator cuff repair and 10 percent for his chronic cubital 
tunnel syndrome with ulnar neuritis, left upper extremity 
(elbow and hand symptomatology).  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal, 
and ratings higher than those assigned are not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board has considered the 
veteran's statements of how his left shoulder and ulnar nerve 
disabilities impact his ability to function as a postal 
worker.  However, the Board finds no evidence that the 
veteran's service-connected disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).





ORDER

1. Entitlement to a rating of 20 percent, but no greater, for 
service-connected left shoulder post-traumatic arthritis and 
supraspinatus tendinosis, status post-acromioplasty and 
rotator cuff repair is granted.

2. Entitlement to a rating in excess of 10 percent for 
service-connected chronic cubital tunnel syndrome with ulnar 
neuritis, left upper extremity (elbow and hand 
symptomatology) is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


